Case 1:21-cv-00149-MAC-KFG Document 5 Filed 08/02/21 Page 1 of 1 PageID #: 13




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


KEVIN PROVOST,                                    §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:21-CV-149
                                                  §
J. RICHARDSON,                                    §
                                                  §
                Defendant.                        §
                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Kevin Provost, proceeding pro se, filed the above-styled lawsuit. The court referred this

matter to the Honorable Keith F. Giblin, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of the court. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed without prejudice pursuant to Federal of Civil Procedure 41(b).

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the

Report and Recommendation.
                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

this lawsuit.

         SIGNED at Beaumont, Texas, this 2nd day of August, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
